
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.3


SECURITY AGREEMENT

    This SECURITY AGREEMENT (as amended, modified or otherwise supplemented from
time to time, this "Agreement") is made and entered into as of December 28, 2001
by U.S. SEARCH.COM INC., a Delaware corporation (the "Debtor") in favor of IRWIN
R. PEARLSTEIN, DAVID PEARLSTEIN and CHERYL PEARLSTEIN-ENOS (collectively, the
"Secured Parties").


RECITALS

    A> Pursuant to that certain Agreement and Plan of Merger, dated as of
December 28, 2001, by and among the Debtor, US SEARCH Screening Services, Inc.,
a Delaware corporation (the "Acquiror"), Professional Resource Screening, Inc.,
a California corporation and the Secured Parties (the "Merger Agreement";
capitalized terms used but not defined herein shall have the meanings given such
terms in the Merger Agreement), the Debtor has agreed to pay to the Secured
Parties cash in certain sums as set forth therein.

    B.  After consummating the transactions contemplated by the Merger
Agreement, the Debtor will own all shares of the outstanding common stock of the
Acquiror (the "Common Stock") and is willing to pledge such Common Stock to the
Secured Parties to secure the payment by the Debtor of the Merger Consideration
under the Merger Agreement.

    C.  It is a condition precedent to the obligation of the Secured Parties to
consummate the transactions contemplated by the Merger Agreement that the Debtor
shall have entered into this Agreement.

    D.  Debtor intends to pay the Merger Consideration to the Secured Parties in
accordance with the terms of the Merger Agreement, and Debtor does not intend to
take or omit any action, or cause or allow any action to be taken or omitted,
which would reasonably be expected to constitute an Event of Default under this
Agreement.


AGREEMENT

    NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Debtor hereby agrees with Secured Parties and grants as
follows:

    Section 1.  Grant of Security Interest.  The Debtor hereby pledges and
grants to Secured Parties a security interest in all of the Common Stock now
owned or hereafter acquired by the Debtor, the certificates representing such
Common Stock and all proceeds thereof (collectively, the "Collateral"), provided
that all dividends, cash, instruments, chattel paper and other rights, property
or proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Collateral shall remain the
property of the Debtor except during an ongoing Event of Default.

    Section 2.  Security for Performance.  This Agreement (and all of the
Collateral) secures the payment of the Merger Consideration payable to the
Secured Parties pursuant to the Merger Agreement (the "Secured Obligations").

    Section 3.  Preparation of Financing Statement.  Concurrently with the
closing of the transactions contemplated by the Merger Agreement, the Debtor
shall prepare and deliver for filing to the Secured Parties a financing
statement on Form UCC-1 for filing in the Office of the Secretary of State of
the State of Delaware (the "Financing Statement"). Additionally, the Debtor will
execute any and all further amendments, assignments, documents and financing
statements and take any and all further actions that the Secured Parties may
reasonably request from time to time in order to perfect or continue the
security interest of the Secured Parties in the Collateral or otherwise carry
out the purposes and intent of this Agreement; provided that the Debtor shall
not be required to deliver to the Secured Parties the certificates representing
the Common Stock constituting part of the Collateral.

--------------------------------------------------------------------------------

    Section 4.  Perfection of the Security Interest.  The Debtor represents and
warrants to the Secured Parties that upon the filing of the Financing Statement
with the Secretary of State of the State of Delaware the security interest in
the Collateral in favor of the Secured Parties securing the Secured Obligations
will be perfected to the extent a security interest in the Collateral can be
perfected by the filing of a financing statement.

    Section 5.  Administration of Security.  The following provisions shall
govern the administration of the Collateral:

    (a) So long as no Event of Default shall have occurred and be continuing:

     (i) The Debtor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose; and

    (ii) The Debtor shall be entitled to receive all cash dividends and other
cash distributions paid or payable with respect to any of the Collateral.

    (b) Upon the occurrence and during the continuation of an Event of Default:

     (i) All rights of the Debtor to exercise the voting and other rights which
it would otherwise be entitled to exercise and to receive the dividends which it
would otherwise be authorized to receive and retain shall cease, and all such
rights shall, upon written notice by the Secured Parties to the Debtor, become
vested in the Secured Parties who shall thereupon have the sole right to
exercise such voting and other rights and the sole right to receive and hold as
Collateral such dividends (and, to the extent permissible under applicable law,
apply them to any Secured Obligations then due and payable).

    (ii) All dividends which are received by the Debtor contrary to the
provisions of paragraph (i) of this Section 5(b) shall be received in trust for
the benefit of the Secured Parties, shall be segregated from other property or
funds of the Debtor and shall be paid over promptly to the Secured Parties as
Collateral in the same form as so received (with any necessary or requested
endorsement).

    (c) At any time prior to the termination of this Agreement:

     (i) The Debtor will not, without the written consent of the Secured
Parties, sell, contract to sell, lease, encumber or otherwise dispose of the
Collateral.

    (ii) The Debtor will not waste or destroy the Collateral or any part of it.

    (iii) The Debtor will pay promptly prior to the imposition of any tax lien
all taxes and assessments on the Collateral, or any part of the Collateral or
for its use and operation.

    Section 6.  Defaults.  The occurrence of any one or more of the following
events or conditions shall constitute an "Event of Default" under this
Agreement:

    (a) The Debtor fails to make any payment of the Merger Consideration
required pursuant to the Merger Agreement and fails to cure such default within
thirty (30) days after receipt of written notice from the Secured Parties that
such payment is due;

    (b) There is a seizure or attachment of, or a levy on, the Collateral or if,
for any reason, the security interest hereby granted by the Debtor to the
Secured Parties is impaired or removed, or, except as provided in Section 5(a)
above and except for nonconsensual liens, rights or security interests arising
by operation of law, becomes subordinate to any other lien, right, or security
interest in the Collateral;

    (c) The Debtor is dissolved or becomes insolvent or generally unable to meet
its debts as they mature;

2

--------------------------------------------------------------------------------

    (d) The Debtor commences any bankruptcy, reorganization or insolvency
proceeding, or other proceeding under any federal, state or other law for the
relief of debtors or makes any general assignment for the benefit of its
creditors;

    (e) The Debtor fails to obtain dismissal, within ninety (90) days after
commencement thereof, of any bankruptcy, insolvency, or reorganization
proceeding or other proceeding for relief under any bankruptcy law, including,
without limitation, the federal bankruptcy code, or any law for the relief of
debtors, instituted against the Debtor by one or more third parties; or

    (f)  Any receiver, trustee or custodian is appointed by a court of competent
jurisdiction to take possession of all or any substantial portion of the assets
of the Debtor.

    Section 7.  Remedies upon an Event of Default.  If any Event of Default
shall have occurred and be continuing:

    (a) The Secured Parties may exercise in respect of all or any of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to them at law or in equity or otherwise, all the rights and
remedies of a secured party under the Uniform Commercial Code (the "Code") in
effect in the State of California at that time (whether or not the Code is
applicable to the Collateral). The Secured Parties hereby agree to comply fully
with all federal securities laws, including without limitation the Securities
Act of 1933, as amended and the Securities Exchange Act of 1934, as amended, and
all applicable state securities or "Blue Sky" laws in any foreclosure sale of
the Collateral.

    (b) Any cash proceeds received by the Secured Parties in respect of any sale
of, collection from, or other realization upon all or any part of the
Collateral, in the discretion of the Secured Parties, may be applied in whole by
the Secured Parties for their benefit against, all or any part of the Secured
Obligations then due and payable. Any surplus of such cash or cash proceeds held
by the Secured Parties and remaining after payment in full of, first, all costs
and expenses of the Secured Parties in preserving and enforcing their rights
hereunder, including but not limited to reasonable attorneys' fees, and second,
all Secured Obligations then due and payable shall be held by the Secured
Parties in a segregated, interest bearing account as additional Collateral
securing the Secured Obligations, and, during an ongoing Event of Default, may
be applied by the Secured Parties to any Secured Obligations then due and
payable. Any surplus of such cash or cash proceeds held by the Secured Parties
and remaining after payment in full of all the Secured Obligations shall be paid
over promptly to the Debtor or to whomsoever may be lawfully entitled to receive
such surplus or as a court of competent jurisdiction may direct.

    Section 8.  Remedies Cumulative.  Each right, power and remedy of the
Secured Parties provided in this Agreement or now or hereafter existing at law
or in equity or by statute or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power or remedy provided for in this
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise. The exercise or partial exercise by the Secured Parties of any one or
more of such rights, powers or remedies shall not preclude the simultaneous or
later exercise by the Secured Parties of all such other rights, powers or
remedies, and no failure or delay on the part of the Secured Parties to exercise
any such right, power or remedy shall operate as a waiver thereof.

    Section 9.  Release; Termination.  This Agreement shall terminate upon full
and complete payment in full of all the Secured Obligations. The Secured
Parties, at the time of such termination and upon the request of and at the
expense of the Debtor will execute and deliver to the Debtor a proper instrument
or instruments acknowledging the termination of this Agreement and a termination
of the Financing Statement, in a form reasonably acceptable to the Debtor.

    Section 10.  Notices.  All notices required or permitted to be made
hereunder shall be in accordance with the notice provisions of the Merger
Agreement.

3

--------------------------------------------------------------------------------

    Section 11.  Continuing Security Interest; Assignment of Merger
Agreement.  This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until terminated
pursuant to Section 9, (ii) be binding upon the Debtor, or its successors and
assigns, and (iii) inure, together with the rights and remedies of the Secured
Parties hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. The Debtor may not assign or transfer any
of its rights, duties or obligations under this Agreement, without the prior
written consent of the Secured Parties in their sole discretion; provided that
the Debtor may assign its rights, duties or obligations under this Agreement
solely to a permitted assignee of its rights, duties or obligations under the
Merger Agreement. Any purported assignment or transfer in breach of this Section
shall be of no force and effect.

    Section 12.  Waiver.  To the fullest extent the Debtor may lawfully so
agree, the Debtor agrees that it will not at any time insist upon, claim, plead,
or take any benefit or advantage of any appraisement, valuation, stay,
extension, moratorium, redemption or similar law now or hereafter in force in
order to prevent, delay, or hinder the enforcement hereof or the absolute sale
of any part of the Collateral; the Debtor for itself and all who claim through
it, so far as it now or hereafter lawfully may do so, hereby waives the benefit
of all such laws, and all right to have the Collateral marshaled upon any
foreclosure hereof, and agrees that any court having jurisdiction to foreclose
this Agreement may order the sale of the Collateral as an entirety.

    Section 13.  Reinstatement.  This Agreement shall continue to be effective
or be reinstated, as the case may be, if at any time any amount received by the
Secured Parties in respect of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Secured Parties upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Debtor or upon the
appointment of any intervenor or conservator of, or trustee or similar official
for, the Debtor or any substantial part of the Debtor's assets, or otherwise,
all as though such payments had not been made.

    Section 14.  Severability.  If any provision or obligation of this Agreement
should be found to be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions and
obligations or any other agreement executed in connection herewith, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby and shall nonetheless remain in full force and
effect to the maximum extent permitted by law.

    Section 15.  Survival of Provisions.  All representations, warranties and
covenants of the Debtor contained herein shall survive the execution and
delivery of this Agreement, and shall terminate only upon the full and final
payment by the Debtor of the Secured Obligations.

    Section 16.  Headings Descriptive.  The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
or construction or any provision of this Agreement.

    Section 17.  Entire Agreement.  This Agreement, together with the Merger
Agreement and the other Transaction Documents (and the other agreements referred
to therein), is intended by the parties as a final expression of their agreement
and is intended as a complete and exclusive statement of the terms and
conditions thereof. Acceptance of or acquiescence in a course of performance
rendered under this Agreement shall not be relevant to determine the meaning of
this Agreement even though the accepting or acquiescing party had knowledge of
the nature of the performance and opportunity for objection.

    Section 18.  Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile), each of which shall be deemed an original
but all of which shall together constitute one and the same agreement.

4

--------------------------------------------------------------------------------

    Section 19.  Governing Law.  This Agreement shall be construed in accordance
with and all disputes hereunder shall be governed by the laws of the State of
California, without regard to principles of conflicts of laws.

    Section 20.  Service of Process; Consent to Jurisdiction; Waiver of Jury
Trial.  

    (a)  Service of Process.  Each of the parties hereto irrevocably consents to
the service of any process, pleading, notices or other papers by the mailing of
copies thereof by registered, certified or first class mail, postage prepaid, to
such party at such party's address set forth herein, or by any other method
provided or permitted under California law.

    (b)  Consent to Jurisdiction; Waiver of Jury Trial.  Each party hereto
irrevocably and unconditionally: (i) agrees that any suit, action or other legal
proceeding arising out of this Agreement may be brought in the United States
District Court for the Central District of California or, if such court does not
have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in the County of Los Angeles, California; (ii) consents to the
jurisdiction of any such court in any such suit, action or proceeding;
(iii) waives any objection which such party may have to the laying of venue of
any such suit, action or proceeding in any such court; and (iv) waives, to the
fullest extent permitted by applicable law, any right to have a trial by jury in
respect of any suit, action or proceeding directly or indirectly arising out of,
under or in connection with this Agreement and the other Transaction Documents.

    Section 21.  Amendments.  This Agreement or any provision hereof may be
changed, waived, or terminated only by a statement in writing signed by the
party against which such change, waiver or termination is sought to be enforced,
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

    Section 22.  Reliance.  The Debtor shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order, instruction, direction or other document or conversation
("Information and Directions") believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons. Without limiting
the foregoing, the Debtor shall be entitled to rely, and shall be fully
protected in relying, on any Information and Directions provided by any Secured
Party. The Debtor shall be entitled to deliver any Information and Directions,
any Collateral or any documents or other instruments required to be delivered by
the Debtor hereunder to the Secured Parties in accordance with the notice
provisions of the Merger Agreement.

    Section 23.  Attorneys' Fees.  If any party to this Agreement brings an
action to enforce its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including without limitation
reasonable attorneys' fees, incurred in connection with such action, including
any appeal of such action.

[Signature page follows]

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, this Security Agreement has been duly executed and
delivered by the parties hereto as of the date first above written.

    DEBTOR:
 
 
U.S. SEARCH.COM INC.
 
 
By:
 
/s/ BRENT N. COHEN   

--------------------------------------------------------------------------------

    Name:   Brent N. Cohen     Title:   Chief Executive Officer
 
 
SECURED PARTIES:
 
 
By:
 
/s/ IRWIN R. PEARLSTEIN   

--------------------------------------------------------------------------------

IRWIN R. PEARLSTEIN
 
 
By:
 
/s/ DAVID PEARLSTEIN   

--------------------------------------------------------------------------------

DAVID PEARLSTEIN
 
 
By:
 
/s/ CHERYL PEARLSTEIN-ENOS   

--------------------------------------------------------------------------------

CHERYL PEARLSTEIN-ENOS

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.3



SECURITY AGREEMENT
RECITALS
AGREEMENT
